Resultando de la certificación del Secretario de la Corte de Dis-trito de San Juan de fecha 19 del actual que para dicha fecha se había radicado en secretaría y sometido a la aprobación de dicha corte la transcripción de evidencia, se deniega la moción para deses-timar la apelación y se concede a la parte apelante un término improrrogable de quince días para radicar en la secretaría de este tribunal la transcripción de evidencia y el legajo de sentencia, aper-cibido de que de no perfeccionarse la apelación para dicha fecha se entenderá desestimado el recurso.